DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that: 
Applicant respectfully submits that there exists a technical relationship among all three groups identified in the office involving one or more of the same or corresponding technical features. The Office identified the following technical features as being present in all three groups: (1) illuminating a target surface with excitation light; (2) permitting passage of optical signals having a wavelength corresponding to bacterial, fungal, and/or other microorganism autofluorescence and/or bacterial, fungal, viral, and/or microbial fluorescence; (3) including a plurality of selectable filters respectively corresponding to different discrete spectral bandwidths; (4) a sensor configured to detect filtered signals; and (5) a processor configured to receive the signals. Action at p. 3, ¶6. The Office alleges that these features do not make a contribution over the prior art in view of U.S. Pat. No. 8,180,421 ("Phillips"). Applicant respectfully disagrees. Phillips does not disclose several technical features identified by the Office, including features (2) and (3). 
Regarding feature (2), in Phillips, the optical signals received from the target molecule do not correspond to bacterial, fungal, and/or other microorganism autofluorescence and/or bacterial, fungal, viral, and/or microbial fluorescence. Instead, Phillips discloses that the fluorophores suitable for use in donor and acceptor Forster resonance energy transfer (FRET) and bioluminescence resonance energy transfer (BRET) pairs are individual proteins, such as a green fluorescent protein originally isolated from jellyfish or variants thereof. Phillips at col. 4, In. 1-18. In fact, Phillips lists several particular donor and acceptor pairs, none of which are bacterial, fungal, viral, or otherwise microbial in nature. Phillips at col. 4, Table 1. Thus, the fluorescence does not correspond to the claimed fluorescence or autofluorescence. 
Regarding feature (3), Phillips does not disclose a plurality of selectable filters respectively corresponding to different discrete spectral bandwidths. The sole mention in Phillips of a filter reads, in its entirety: "[o]ptical detector 8 may include optical filters, beam splitters, and so forth that may remove background light and reduce the total input optical signal at the detector 8 to one or more diagnostically relevant emission peaks." Phillips at col. 15, In. 48-52. Phillips does not disclose that the filters are selectable or that (if multiple filters exist) they correspond to different discrete spectral bandwidths. In fact, it is very unlikely that the filters could feasibly be configured to allow for individual selection. This is at least because the filters would be disposed in an enclosed housing between two extremely small and delicate components: an optical fiber 6 having a diameter on the scale of tens or hundreds of microns on one end (see 
For at least these reasons, Applicant respectfully submits that the claims recite several technical features that make a contribution over the prior art in view of Phillips.

This is not found persuasive because:
Examiner respectfully submits that Phillips does disclose these technical features. 
	In response to the arguments regarding feature (2), Examiner respectfully submits that these arguments are not persuasive. In Phillips, optical signals received do in fact correspond to bacterial, fungal, and/or other microorganism autofluorescence and/or bacterial, fungal, viral, and/or microbial fluorescence, as Phillips discloses that “the donor molecule of a BRET pair may be the product of a bacterial luciferase enzymatic reaction” (Col. 3), and further discloses that the bacterial luciferase enzymatic reaction ultimately yields “an excited flavin,” and “Upon the decay of the flavin to ground state, an optically detectable signal is emitted” (Col. 3). Thus, Applicant’s submission – that none of the donor and acceptor pairs listed by Phillips are bacterial, fungal, viral, or mother microbial in nature – is not accurate. Furthermore, in addition to the specific example provided above, Phillips discloses in a more general sense that: 
“Any source of HAI may be detected according to disclosed methods. For instance, while common bacterial sources such as Escherichia coli, Staphylococcus aureus, and Pseudomonas aeruginosa may be of particular interest in certain embodiments, disclosed methods are not limited to these bacteria. Other common sources of HAI that may be detected according to disclosed methods include, without limitation, other bacterial sources such as coagulase-negative staphylococci, Enterococcus spp., Enterobacter spp., Klebsiella pneumoniae, Proteus mirablis, Streptococcus spp., and so forth, as well as yeast, fungal, viral, and parasitic sources, as previously mentioned.”

Phillips: Col. 3, lines 4-15

In response to the arguments provided regarding feature (3), Examiner respectfully submits that these arguments are also not persuasive. Phillips discloses multiple filters (“detector 8 may include optical filters” Col. 15), and teaches that the filters are selectable by disclosing that the optical filters reduce the total input optical signal at the detector 8 to one or more diagnostically relevant emission peaks” (Col. 15). Phillips’s disclosure of “reduc[ing] the total input optical signal at the detector 8 to one or more diagnostically relevant emission peaks” reads on the limitation of the filters being selectable, as the optical filters are able to be selected to permit passage of the one or more diagnostically relevant emission peaks. In other words, depending on the bacteria and/or pathogens present in the wound, the diagnostically relevant emission peaks will differ, and the optical filters are selected to permit passage of signals having a wavelength at or near the one or more diagnostically relevant emission peaks. The filters in Phillips are configured to allow for individual selection of the discrete spectral bandwidths, as these filters function to reduce the total input optical signal at the detector by only permitting passage of signals at the one or more diagnostically relevant emission peaks, or the narrow bandwidth surrounding these diagnostically relevant emission peaks. 
Thus, these technical features do not make a contribution over the prior art in view of Phillips. 

The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 12-30 are withdrawn from further consideration as being drawn to nonelected Groups of Invention. 

Status of Claims
	Claims 1-30 were pending in the application. Claims 12-30 are withdrawn as being drawn to nonelected Groups of Invention. 
	Claims 1-11 are under examination. 

Information Disclosure Statement
submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements filed 03/05/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each of the information disclosure statements filed on 03/05/2021 include foreign patent references and/or non-patent literature documents with no corresponding reference documents included with the application. For this reason, the foreign patent references and/or non-patent literature documents listed on the information disclosure statements filed 03/05/2021 are NOT being considered. Conversely, the US patents and US patent application publications are being considered. This information is reflected in the annotated IDS documents included with the present Office Action. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
Two different versions of drawings are provided for the present application: drawings filed 03/05/2021 and drawings filed 05/17/2021. 
The replacement sheet drawings filed 05/17/2021, which include Figures 7, 10G, 11, 20B, 21, 22, 23, 24, 24B, 24C, 24F, 24H, 24L, 24N, 24O, 25, 28, and 28B, are of sufficient quality to permit examination. Accordingly, the drawings filed 05/17/2021 are accepted. 
drawings listed directly above are not accepted. 
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 11 recites the limitation “further comprising an element to support and position the at least one excitation light source relative to the wireless communication device” in lines 2-4. Examiner relative to the wireless communication device.” Despite the term ‘element’ not being used, “an element to support and position the at least one excitation light source” is supported by the specification (“device may also include a method or apparatus 9 (e.g., a pivot) to permit the manipulation and orientation of the excitation light sources” Specification: [0062]). However, the inclusion of the phrase “relative to the wireless communication device” causes this limitation to be not supported, as there is no description of the relative positioning between the excitation light source and the wireless communication device provided in the specification. In absence of support for the “element to support and position the at least one excitation light source relative to the wireless communication device,” claim 11 is deemed include subject matter that is not supported by the specification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2008/0058795 A1, hereinafter "Boyden") in view of Panasyuk et al. (US 2007/0024946 A1, hereinafter "Panasyuk").

Regarding claim 1, Boyden discloses devices for fluorescent-based imaging ([0013]), where the “device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens" ([0167]) and the "Pathogens may include bacteria, fungi and/or viruses" ([0167]), and further discloses: 
A system for acquiring data regarding a wound in tissue ("apparatus 100, in part or in whole, is optionally a handheld device configured for detecting and ablating microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions" Boyden: [0042]), comprising:
at least one excitation light source ("one or more energy sources 110 optionally provide energy for excitation of a fluorescent response 116" Boyden: [0060]) configured to directly illuminate ("electromagnetic energy may be provided ... through illumination" Boyden: [0073]) a wound with excitation light ("providing electromagnetic energy, optionally optical energy, to a target, target area, target cell, target tissue, lesion, incision, wound, internal location, and/or lumen, optionally selected to induce a fluorescent response" Boyden: [0128]);
a spectral filtering mechanism ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]; "Spectral imaging of this sort may also be accomplished, for example, using … liquid crystal tunable filters (LCTF)" Boyden: [0192]) configured to permit passage of optical signals ("reflected light from the potentially cancerous pigmented tissue is collected at specific wavelengths" Boyden: [0192]) responsive to illumination of the wound ("emit yellow-green fluorescent signal when illuminated with blue light" Boyden: [0150]) 
and having a wavelength ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]) corresponding to bacterial ("S. aureus may be detected by autofluorescence" Boyden: [0163]) autofluorescence ("pathogen or pathogens may be detected at the wound site based on autofluorescence induced by electromagnetic energy at specific or multiple wavelengths" Boyden: [0169]) and/or bacterial fluorescence ("pathogens may be detected at the wound site based on addition of an agent or agents that fluoresces and binds selectively to the pathogen" Boyden: [0170]),
optical energy such as near IR, UV, visual)" Boyden: [0083]) configured to detect ("sensors 120 are configured to detect a fluorescent response at a single wavelength of electromagnetic energy, at two wavelengths of electromagnetic energy, at multiple wavelengths of electromagnetic energy, or over extended-spectrum electromagnetic energy" Boyden: [0087]) the spectrally filtered signals ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]); 
and a processor ("control circuitry 130 may include at least one of hardware, software, and firmware; in some embodiments the control circuitry may include a microprocessor" Boyden: [0094]) configured to receive the detected, filtered signals ("control circuitry 130 may execute the one or more computer executable instructions 1530 and output a result and/or receive information from the operator 1501, from other external sources, and/or from one or more sensor 120" Boyden: [0361])
and to identify a fluorescent signature ("microprocessor may be used to generate a profile of emission intensity across the electromagnetic energy spectrum" Boyden: [0192]) of bacteria in the wound ("device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens" Boyden: [0167]; "Pathogens may include bacteria, fungi and/or viruses" Boyden: [0167]) based at least in part on the detected, filtered signals ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195])
and to output data ("control circuitry 130 may execute the one or more computer executable instructions 1530 and output a result" Boyden: [0361]) regarding the bacterial fluorescent signature ("digital representation (e.g. digital data) of, for example, one or more characteristics of a fluorescent response" Boyden: [0257]; "may provide a digital representation of an output" Boyden: [0257]).
Boyden is not being relied upon for teaching: 
the spectral filtering mechanism including a plurality of selectable filters respectively corresponding to different discrete spectral bandwidths. 
However, in a similar invention in the same field of endeavor, Panasyuk teaches “hyperspectral and multispectral imaging systems, apparatus and methods for performing real-time or near real-time assessment and monitoring of one or more physiologic parameters” ([0013]), including “a programmable filter that sequentially provides light from selected wavelength bands with small bandwidth from the light collected from the sample” ([0113]), and further teaches: 
the spectral filtering mechanism ("spectral separator is a visible- or near-infrared-wavelength, liquid-crystal tunable filter (LCTF)" Panasyuk: [0015]; "acousto-optic tunable filter (AOTF) is fitted between the lens and the camera or in front of the lens" Panasyuk: [0016]) including a plurality ("a dual system is used with two filters and the filters are visible and NIR-wavelength, liquid-crystal tunable filters" Panasyuk: Claim 6) of selectable filters ("Wavelength selection occurs by changing the frequency of the acoustical wave via computer controlled driver" Panasyuk: [0016]; "wavelength of light admitted to the camera is varied" Panasyuk: [0139]) respectively corresponding to different discrete spectral bandwidths ("spectral separator is a liquid crystal tunable filter (LCTF). The LCTF 42 is a programmable filter that sequentially provides light from selected wavelength bands with small (for example, 7-10 nm) bandwidth from the light collected from the sample" Panasyuk: [0113]; "filtering transfer functions can represent band pass, multiple band pass, or other filter characteristics and can include wavelengths in preferably the UV, preferably the visible, preferably the NIR and preferably, the IR electromagnetic spectrum" Panasyuk: [0116]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because of the variability and/or versatility of the selectable filters ("filtering transfer functions can represent band pass, multiple band pass, or other filter characteristics and can include wavelengths in preferably the UV, preferably the visible, preferably the NIR and preferably, the IR electromagnetic spectrum" Panasyuk: [0116]). This is beneficial to the breadth of functionality of the system, because "[b]y varying the voltage across the LCTF, the wavelength of light admitted to the camera is varied" (Panasyuk: [0139]). One of ordinary skill in the art would have been further motivated to make this modification in order "to enhance signatures for various targets" (Panasyuk: [0141]).

	Regarding claim 2, the combination of Boyden and Panasyuk discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
further comprising a memory ("operations may be performed related to storing, assigning, associating, displaying or otherwise archiving the digital data to a memory" Boyden: [0258]; "database associated with a plurality of measurements of electromagnetic energy, a plurality of measurements of one or more temporal-spatial locations of the target fluorescent response, and/or a plurality of characteristics of ablation energy" Boyden: [0313]) storing fluorescence, absorbance, and/or reflectance spectral data ("sensors 121 may be configured to measure the absorption, emission, fluorescence, or phosphorescence of one or more targets" Boyden: [0086]) of biological, tissue, cellular, and molecular components and/or biomarkers ("Fluorescence may result from emissions from exogenously provided tags and/or markers, and/or an inherent response of one or more targets to excitation with electromagnetic energy" Boyden: [0065]) and non-biological materials for comparison ("based an expected baseline fluorescence (e.g. normal fluorescence) for the fluid, tissue, cells, internal location, lesion, and/or lumen" Boyden: [0089]; "“Normal fluorescence” may include the intrinsic fluorescence of comparable location not affected by the pathological condition" [0089]) with fluorescence, absorbance, and/or reflectance ("sensors 121 may be configured to measure the absorption, emission, fluorescence, or phosphorescence of one or more targets" Boyden: [0086]) detected in and/or around the wound ("targets may include, but are not limited to, at least a portion of one or more of a wound" Boyden: [0086]).

	Regarding claim 3, the combination of Boyden and Panasyuk discloses: 
The system according to claim 2, as described above. 
	Boyden further discloses: 
wherein the memory ("operations may be performed related to storing, assigning, associating, displaying or otherwise archiving the digital data to a memory" Boyden: [0258]; "database associated with a plurality of measurements of electromagnetic energy, a plurality of measurements of one or more temporal-spatial locations of the target fluorescent response, and/or a plurality of characteristics of ablation energy" Boyden: [0313]) is configured to store the fluorescence, absorbance, and/or reflectance spectral data ("sensors 121 may be configured to measure the absorption, emission, fluorescence, or phosphorescence of one or more targets" Boyden: [0086]) of biological, tissue, cellular, and molecular components and/or biomarkers ("Fluorescence may result from emissions from exogenously provided tags and/or markers, and/or an inherent response of one or more targets to excitation with electromagnetic energy" Boyden: [0065]) and non-biological materials (“exogenously provided tags and/or markers” Boyden: [0065]). 
Boyden is not being relied upon for teaching: 
a look-up table. 

a look-up table ("results can be compared to a lookup table" Panasyuk: [0103]; "computer algorithm can be used that automatically matches the results to the outcome expected from the lookup table" Panasyuk: [0103]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because "[d]ue to the complexity of the biological system, medical personnel want to have as much information as possible about a given case in order to make the most-reliable diagnosis, but need it to be reduced to a form amenable for facilitating decision making" (Panasyuk: [0103]). 

	Regarding claim 4, the combination of Boyden and Panasyuk discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the spectral filtering mechanism is further configured to permit passage of optical signals responsive to illumination of the wound and having a wavelength corresponding to tissue autofluorescence ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]; [In Boyden’s invention, the spectral filtering mechanism (“long 
and wherein the output data ("digital representation (e.g. digital data) of, for example, one or more characteristics of a fluorescent response" Boyden: [0257]; "may provide a digital representation of an output" Boyden: [0257]) comprises at least one fluorescent representation ("data representative of one or more fluorescent response may include, but is not limited to, data representative of a target fluorescent response, a non-target fluorescent response, and/or a autofluorescent response" Boyden: [0289]) of bacteria ("Data representative of a target fluorescent response may include, but is not limited to, a clustering of fluorescent responses" Boyden: [0303]; "clustering might include … bacterial cells forming a colony" Boyden: [0303]) and tissue components present in the wound ("data representative of one or more fluorescence characteristics of one or more possible constituents of the target area" Boyden: [0304]).

	Regarding claim 5, the combination of Boyden and Panasyuk discloses: 
The system according to claim 4, as described above. 
	Boyden further discloses: 
wherein the processor is configured to analyze ("control circuitry 130 identifies a target, target area, and/or target cells, molecules, and/or tissues by analysis of one or more characteristics of a fluorescent response (e.g. presence and/or absence of a fluorescent response and/or density of a fluorescent response—grouping of cells that if non-grouped would not be considered a target), optionally including but not limited to, the electromagnetic spectrum, or parts thereof, of a fluorescent response" Boyden: [0095]) the at least one fluorescent representation in order to recognize, classify, and/or quantify ("one may be measured and/or quantified" Boyden: [0136]) various components of the wound ("target location may be the microbial cell contamination remaining in a wound" Boyden: [0140]), based on the received signals or the output representation ("data representative of one or more fluorescent response may include, but is not limited to, data representative of a target fluorescent response, a non-target fluorescent response, and/or a autofluorescent response" Boyden: [0289]).

	Regarding claim 6, the combination of Boyden and Panasyuk discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the optical sensor is configured to detect the spectrally filtered signals a plurality of times at predetermined intervals ("characteristics of the sensor include, but are not limited to, the detection limits associated with ... time (e.g. detects cumulative readings over time, detects readings at certain time intervals, or at a certain time post excitation, etc.)" Boyden: [0133]).

	Regarding claim 7, the combination of Boyden and Panasyuk discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
further comprising a wireless data transfer port (“a wireless communication link” Boyden: [0374]; “first input is from one or more external sources, optionally remotely, programmably, and/or wirelessly received” Boyden: [0301]; "operations may involve elements including at least an operator (e.g. human or computer) directing the operation, a transmitting computer, and/or receiving computer" Boyden: [0258]) configured to transmit the data ("sending, outputting, and/or receiving a transmission of the digital data from (and/or to) a remote memory and/or unit, device, or apparatus" Boyden: [0258]) remote memory and/or unit, device, or apparatus" Boyden: [0258]; (“first input is from one or more external sources, optionally remotely, programmably, and/or wirelessly received” Boyden: [0301]).

	Regarding claim 9, the combination of Boyden and Panasyuk discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the at least one excitation light source is configured to emit excitation light having a wavelength of about 400 nm to about 450 nm ("electromagnetic energy is generated at one or more wavelengths of approximately ... 407-420 nm, 410-430 nm, ... 400 nm, 405 nm, 410 nm, 420 nm, 430 nm, 435 nm, 436 nm, 440 nm, 444 nm, 450 nm, ... among others" Boyden: [0063]).

	Regarding claim 10, the combination of Boyden and Panasyuk discloses: 
The system according to claim 1, as described above. 
Boyden further discloses: 
wherein the spectral filtering mechanism ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]) is configured to permit passage of optical signals having wavelengths within one or more of the following ranges: 405 nm ±25 nm, about 490 nm to about 550 nm ("autofluoresces at an emission wavelength of 515-555 nm" Boyden: [0152]), and about 590 nm to about 650 nm ("sensors are configured to detect wavelengths of approximately ... 375-425 nm, 375-440 nm, 400-1000 nm, 407-420 nm, 410-430 nm, ... 490-690 nm, 505-550 nm, 515-555 .

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Panasyuk, further in view of Berguer et al. (US 2009/0192349 A1, hereinafter "Berguer").

Regarding claim 8, the combination of Boyden and Panasyuk discloses: 
The system according to claim 7, as described above. 
The combination of Boyden and Panasyuk are not being relied upon for teaching: 
wherein the data transfer port is configured to communicate via a Bluetooth protocol.
However, in a similar invention in the same field of endeavor, Berguer teaches a surgical imaging system ([0001]), including a “light source [that] transmits both a visible light and an infrared (IR) light (otherwise known as a fluorescent excitation light) into a patient's abdominal cavity” ([0028]), causing a tissue and/or a “fluorescent contrast agent [to be] excited by the narrow band light energy and produces light emission in a certain wavelength band” ([0028]), also including a "camera that is capable of detecting an IR signal from a fluorescent marker or tissue auto-fluorescence" ([0038]), and further teaches: 
wherein the data transfer port is configured to communicate via a Bluetooth protocol ("camera assembly 505 can be communicatively connected to camera controller 504 via an electronic cable, fiberoptic cable, wirelessly via Bluetooth (or any wireless technology) or a wireless local area network, or any combination and/or quantity thereof" Berguer: [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, enhance the contrast, depth, and differentiation of various tissues depending on their optical reflective, absorptive properties, and autofluorescence" (Berguer: [0074]). "Once detected and converted to a digital signal, the fluorescent emission light signal is passed through a microprocessor or computer to extract the critical tissue image information" (Berguer: [0079]). 
	Additionally, one of ordinary skill in the art would have been further motivated to make this modification because of the capability for Berguer’s imaging system to communicate data wirelessly, in particular through Bluetooth. The wireless data transfer is especially beneficial in embodiments where the processor and/or means for providing an output is housed remotely from the light source and/or camera, such as in an endoscopic or laparoscopic system. In such a system, the wound (or target of interest) is located internally (such as in the mouth, esophagus, digestive tract, etc.) and is accessed via an endoscope or laparoscope. This type of system is especially enhanced by a wireless communication protocol, as the endoscope/laparoscope is remote from the processor and other features of the system, and further "allows the surgeon to be aware of the position of the CBD at all times enabling him to avoid accidental or unintentional injury " (Berguer: [0036]). The specification of the present application supports using the invention with an endoscope, as Paragraph [0204] of the specification discloses that “data suggest the use of the device with endoscopic probe accessories for portable endoscopic real-time fluorescence imaging in vivo in human and veterinary patients for a variety of detection, diagnostic or treatment monitoring applications.” 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Panasyuk, further in view of Wieringa et al. ("Remote Non-invasive Stereoscopic Imaging of Blood .

Regarding claim 11, the combination of Boyden and Panasyuk discloses: 
The system according to claim 1, as described above. 
	Boyden also provides a teaching for the wireless communication aspects of claim 11 ("device may be handheld, for example, and either self-contained or connected wirelessly or by wire to optionally a power supply, energy sources, control circuitry, and/or monitor" Boyden: [0181]). 
The combination of Boyden and Panasyuk are not being relied upon for explicitly teaching:
wherein the optical sensor is an image sensor of a camera of a wireless communication device,
and further comprising an element to support and position the at least one excitation light source relative to the wireless communication device.
However, in a similar invention in the same field of endeavor, Wieringa teaches remote non-invasive stereoscopic imaging for “deriving image information from patient tissue” (Pg. 1870), and further teaches: 
wherein the optical sensor is an image sensor of a camera of a wireless communication device (“Two CMOS-cameras” Wieringa: Abstract, Fig. 1),
and further comprising an element to support and position the at least one excitation light source relative to the wireless communication device ([Fig. 1 shows the setup of the system, and shows at least one excitation light source relative to the camera(s).]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the remote non-invasive stereoscopic imaging as taught by Wieringa. One of ordinary skill in the art would have been motivated to make this modification because when compared to inspection . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2007/0244395 A1, hereinafter “Wang”) discloses systems and methods for multi-spectral bioluminescence tomography (Title) that “may detect and record multi-spectral datasets of bioluminescent emissions and/or fluorescent emissions” (Wang: [0037]). Wang also discloses the limitation of the spectral filtering mechanism ("separated into several spectral bands using appropriate filters, and collected by a sensitive CCD camera" Wang: [0007]) and optical sensors for detecting the spectrally filtered signals ("acquiring multi-spectral datasets from optical signals emitted from the object uses optical sensors" Wang: Claim 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the systems and methods for multi-spectral bioluminescence tomography as taught by Wang. One of ordinary skill in the art would have been motivated to make this modification because of the ability for "determining spectrally dependent optical property distributions" (Wang: [0006]), which "has proven to be a valuable tool for monitoring physiological and pathological activities at cellular and molecular levels" (Wang: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793